              Case 1:18-cr-00206-DAD Document 30 Filed 03/17/21 Page 1 of 3


 1   LAW OFFICE OF ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings, SBN 296418
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: lextorres@lawtorres.com
 5   Attorney for:
     PABLO JESUS MARIN
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT of CALIFORNIA
 8

 9                                                   )   Case No.: 1:18-cr-00206 DAD
     UNITED STATES OF AMERICA,                       )
10                                                   )   STIPULATION AND ORDER TO
                    Plaintiff,                       )   CONTINUE THE STATUS
11                                                   )   CONFERENCE
            vs.                                      )
12                                                   )
     PABLO JESUS MARIN,                              )
13                                                   )
                    Defendant                        )
14
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE
15
     MAGISTRATE JUDGE BARBARA A. MCAULIFFE AND KAREN ESCOBAR, ASSISTANT
16
     UNITED STATES ATTORNEY:
17
            COMES NOW Defendant, Pablo Jesus Marin, by and through his attorney of record,
18
     Alekxia Torres Stallings hereby requesting that the status conference hearing currently set for,
19
     Wednesday March 17, 2021 be continued to Friday April 30, 2021.
20
            There are several remaining issues which counsel must investigate. In addition, time is
21
     needed to negotiate a plea agreement. This investigation is ongoing, though has been hampered
22
     by the COVID-19 pandemic and attendant restrictions on travel and meeting in person. Counsel
23
     for the defendant believe that a failure to grant the requested continuance would deny him
24
     reasonable time necessary for effective preparation, taking into account the exercise of due
25




                          Stipulation and Proposed Order to Continue Sentencing
                                                    1
              Case 1:18-cr-00206-DAD Document 30 Filed 03/17/21 Page 2 of 3


 1   diligence. I have spoken to AUSA Karen Escobar, and she has no objection to continuing the

 2   status conference hearing.

 3          The parties also agree the delays resulting from the continuance shall be excluded in the

 4   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1), and that the ends of

 5   justice served by continuing the case as requested outweigh the interest of the public and the

 6   defendant in a trial within the original date prescribed by the Speedy Trial Act. For the purpose

 7   of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must

 8   commence, the time period of June 15, 2020 to September 21, 2020, inclusive, is deemed

 9   excludable.

10          IT IS SO STIPULATED.

11                                                                Respectfully Submitted,

12   DATED: 3/16/2021                                             /s/ Alekxia Torres Stallings
                                                                  ALEKXIA TORRES STALLINGS
13                                                                Attorney for Defendant
                                                                  Pablo Jesus Marin
14

15

16   DATED: 3/16/2021                                             /s/Karen Escobar
                                                                  KAREN ESCOBAR
17                                                                Assistant U.S. Attorney

18

19

20

21

22

23

24

25




                          Stipulation and Proposed Order to Continue Sentencing
                                                    2
               Case 1:18-cr-00206-DAD Document 30 Filed 03/17/21 Page 3 of 3


 1

 2                                                ORDER

 3          IT IS SO ORDERED that the status conference hearing be continued to Friday, April

 4   30, 2021, at 2:00 pm before Magistrate Judge Barbara A. McAuliffe.

 5          Delays resulting from the continuance shall be excluded in the interest of justice pursuant

 6   to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1), because the ends of justice served by

 7   continuing the case as requested outweigh the interest of the public and the defendant in a trial

 8   within the original date prescribed by the Speedy Trial Act. For the purpose of computing time

 9   under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the

10   time period of June 15, 2020 to September 21, 2020, inclusive, is deemed excludable.

11
     IT IS SO ORDERED.
12

13      Dated:     March 17, 2021                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25




                          Stipulation and Proposed Order to Continue Sentencing
                                                    3
